Citation Nr: 1532631	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-02 234	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a blood disorder, including blood clots and a pulmonary embolism.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esquire



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to April 1972.  His awards and decorations include a Purple Heart Medal and a Bronze Star with a "V" Device.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that, in pertinent part, granted a total rating based upon individual unemployability due to service-connected disabilities (TDIU), effective May 27, 2011, and denied service connection for blood clots, a pulmonary embolus, and chronic coagulation therapy.

In a November 2014 decision, the Board denied an effective date earlier than May 27, 2011 for TDIU.  The Board remanded his claim for service connection for a blood disorder, including blood clots and a pulmonary embolism, to the Agency of Original Jurisdiction (AOJ) for further development.

An unappealed April 2007 rating decision denied service connection for left lower extremity muscle damage.  In his April 2012 notice of disagreement (NOD), the Veteran said he would like to file a NOD "with my denial of my 5301 left lower extremity muscle damage."  This appears to have been received beyond the period for filing a timely NOD with the April 2007 decision.  See 38 U.S.C.A. § 7105(c) (West 2014).  This statement could serve as an application to reopen the previously denied claim for service connection for left lower extremity muscle damage.  The matter is referred to the AOJ for clarification of the Veteran's intent and appropriate development and consideration as warranted.


FINDING OF FACT

A blood disability, including blood clots and a pulmonary embolism, was not incurred during active service and is not proximately due to or aggravated by service-connected right lower extremity amputation.


CONCLUSION OF LAW

The criteria for service connection for a blood disability, including blood clots and a pulmonary embolism, are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

In June 2011 and July 2012 letters, the AOJ notified the Veteran of the information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

During the course of his appeal, the Veteran underwent VA examination in July 2011, and the examination report is of record.

In November 2014, the Board remanded the Veteran's claim to obtain a new VA opinion to determine the relationship, if any, between a blood disability and service-connected right lower extremity amputation.  There was substantial compliance with the Board's remand as a VA medical opinion was obtained in December 2014.  VA medical records, dated to December 2014, were also obtained.

The December 2014 VA medical opinion is adequate for rating purposes because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale as to the claim for a blood disorder, including blood clots and a pulmonary embolism.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The records satisfy 38 C.F.R. § 3.326 (2014).  The VA opinion cured the deficiencies in the earlier opinion; hence, the Board insured that its remand instructions were complied with.  The December 2014 opinion makes up for any deficiencies in the July 2011 VA examination report.

The Board finds the duties to notify and assist have been met.

II. Factual Background and Analysis

Contentions

The Veteran maintains that he has deep vein thromboses due to his service-connected right below the knee amputation.  See April 2012 NOD; and not the subsequently identified Factor V Leiden (blood) deficiency.  He asserts that the blood clots predated the finding of Factor V Leiden deficiency.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain specified chronic diseases may be presumed to have been incurred in, or aggravated by, service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This is also a direct service connection theory of entitlement.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury; or for the degree of aggravation of a non-service connected disability, by a service connected disability. 38 C.F.R. § 3.310(a), (b).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Service treatment records show that, on April 1, 1971, the Veteran stepped on a booby trap.  He sustained multiple fragment wounds to his left lower extremity and a traumatic below the knee amputation of his right leg.  

The Veteran's initial treatment involved debridement and irrigation of his wounds with completion of his right below the knee amputation.  On the second day post injury, he had signs compatible with a fat embolism.  However, no documentation of pulmonary signs were noted.  When he was transferred to the United States, his diagnoses included probable fat embolism syndrome, cleared on admission.

The Veteran was transferred to Fitzsimmons General Hospital where admission blood tests revealed a hemoglobin of 14.7, a hematocrit of 45, and a normal differential.  Final diagnoses were multiple fragment wounds of both lower extremities that were treated and healed; traumatic amputation of the right leg below the knee; and probable fat embolism, due to the multiple fragment wounds of the lower extremities (cleared on admission).  

Post service, service connection is in effect for a traumatic right knee amputation, currently evaluated as 60 percent disabling; and a painful scar of the amputation stump, and cicatrices of the left lower extremity as residual of shell fragment wounds, each evaluated as 10 percent disabling.

Private medical records, dated in January 1984, reflect the Veteran's treatment for a right hip fracture but do not discuss a blood disorder.

On medical history forms, completed prior to May and August 2008 VA examinations, the Veteran reported that he was hospitalized in 1971 for his right lower extremity amputation, in 1984 for a right hip fracture, and in the early 1990s for gallbladder removal.

The Veteran was privately hospitalized in April 2011 for treatment of pulmonary emboli.  A history and physical examination at admission reflects a report of no prior illnesses, a below the knee amputation in service, a right hip fracture in 1984, and gallbladder surgery in 1990.  

A cardiology clinic report prepared during the Veteran's hospitalization notes his past medical history of a below the knee amputation in service, and issues with regard to a couple of deep vein thromboses in the past, including right leg deep vein thromboses in 1971 and 1999.  It was noted that the Veteran had been on Coumadin for a brief period during those episodes.  The Veteran's family history was significant for a nephew with Factor V Leiden deficiency, a niece with Factor V Leiden, and a sister as well sounded like she had the disorder.  The cardiologist opined Veteran had three episodes of deep vein thromboses and probably had Factor V Leiden deficiency.

Results of a venous duplex scan performed in April 2011 revealed a left lower extremity deep vein thrombosis and no evidence of a deep vein thrombosis in the right lower extremity.  The discharge summary includes diagnoses of multiple bilateral pulmonary emboli, deep venous thrombosis nonocclusive, and Factor V Heterozygous Polymorphism.

In a May 2011 statement a treating physician and physician assistant noted that they managed the Veteran's care.  They stated that he had had a blood clot at the time of his right lower extremity amputation in service and another in 1999.  In April 2011, he had been treated for a bilateral substantial pulmonary embolus that stemmed from a deep vein thrombosis of the left lower extremity.  

The clinicians opined that the recent pulmonary embolus appeared to be at least as likely as not contributed to by the right lower extremity amputation in service.  It was noted that, "[i]n review of [deep vein thrombosis] and the risk factors for [it] and subsequent pulmonary embolus are many and are not exclusive of a previous amputation and previous lower extremity injuries."  The clinicians found that the Veteran's initial injury in 1971 contributed to the precipitating event of April 2011 and appeared "to be at least as likely as not contributed by the amputation of the right lower extremity".

In July 2011, the Veteran underwent VA general medical examination performed by a physician assistant.  The examiner opined that the Veteran's claimed blood clots; to include pulmonary embolus, and anticoagulation therapy; were not secondary to or aggravated by his service-connected right below the knee amputation.  The examiner noted that the Veteran had confirmed Factor V Leiden deficiency, and that was an inherited condition affecting the body's ability to regulate blood coagulation.  According to Up to Date online version 19.3, "[t]he major clinical manifestation of factor V Leiden, the most common cause of hereditary thrombophilia, is deep vein thrombosis with or without pulmonary embolism (i.e, venous thromboembolic disease)."  The examiner observed that the Veteran's recurrent blood clots, including pulmonary emboli, were the direct result of his inherited Factor V Leiden deficiency.

In December 2014, a VA physician reviewed the Veteran's medical records and opined that it was less likely than not that the service-connected right lower extremity amputation aggravated (permanently made worse) any blood disorder to include a blood clot or pulmonary embolism.  

The examiner explained that the Veteran's right leg amputation "is protective" specifically for deep venous thrombosis as there were no deep veins in the right leg/calf present.  It was noted that a Doppler study was negative on the right.  Doppler studies found deep venous thrombosis in the left lower leg.  The examiner observed that the Veteran was predisposed to deep venous thrombosis as he had a Factor V deficiency that caused a propensity to clot (not due to amputation).  The thrombus then travelled from the legs to the lungs to cause the pulmonary embolism.

The examiner acknowledged the May 2011 private medical statement, that did not include a rationale.  Then the examiner cited to a Mayo Clinic website definition - to the effect that Factor V Leiden was a mutation of one of the clotting factors in the blood called factor V.  This mutation can increase one's chance of developing abnormal blood clots, usually in one's veins. 

The examiner noted that a September 2014 VA medical record reflected a history significant for Factor V Leiden deficiency (in a patient) who was chronically anticoagulated.  The examiner also reviewed the April to June 2011 private treatment records that showed a left lower extremity deep vein thrombosis.

Analysis

There are conflicting medical opinions bearing on the question of whether there is a link between the claimed blood disability and service-connected disability.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Nieves-Rodriguez, 22 Vet. App. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The December 2014 opinion from the VA physician is the most probative of record on the question of a nexus to service-connected disability.  The examiner considered an accurate history, including the Veteran's reports, provided a definitive opinion and supported that opinion with a detailed rationale.

The May 2011 private medical statement is of limited probative value because it was based on an inaccurate report that the Veteran had a blood clot at the time of his amputation (in service).

However, this was based on an inaccurate history, as the service treatment records only discuss a probable fat embolism secondary to fragment wounds of the lower extremities blood clots were not reported or noted to have been treated.  The Veteran would be competent to report diagnoses related to him by treatment providers in service.  Jandreau.  He has provided conflicting reports in this regard.  His statements made to treatment providers prior to 2011 contained no mention of in-service blood clots, deep vein thrombosis or emboli.  These earlier statements are consistent with the contemporaneous records and are closer in time to the events in question.  His more recent reports of in-service blood clots or deep vein thrombosis are not deemed credible.

The July 2011 VA examiner opined that any blood clots or pulmonary embolism were hereditary and, therefore, unrelated to a service-connected disability because medical records indicated that he had a Factor V Leiden deficiency.  However, service connection would still be available for hereditary diseases.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The negative opinion was not supported by an adequate rationale.

The December 2014 VA examiner found that there was no evidence that the Veteran had a blood disorder proximately due to his service-connected right lower extremity amputation.  Since the December 2014 VA physician's opinion was based on an accurate history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  The VA physician provided a definitive opinion supported by a rationale based on the record and medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.

The Veteran has indicated that he believes his claimed disability is related to the service-connected right lower extremity disability, but this opinion is of little probative value, because he lacks the medical expertise needed to attribute his blood clots and pulmonary embolism disabilities to the right lower extremity disability as opposed to the other possible causes.  The 2014 VA physician-examiner was well qualified to assess the causes of the blood disability in the Veteran's and provided extensive reasons for his opinion. 

The VA examiner found that far from causing deep venous thrombosis, the right leg amputation was "protective" as there were no deep veins in the right leg/calf present in which thromboses could develop.  A Doppler study was negative on the right.  Doppler studies found deep venous thrombosis in the left lower leg.  The examiner stated that the Veteran was predisposed to deep venous thrombosis as he had a factor V deficiency causing a propensity to clot (not due to amputation).  The thrombus then travelled from the legs to the lungs to cause the pulmonary embolism.

The VA examiner noted that Factor V Leiden was a mutation of one of the clotting factors in the blood called Factor V.  This mutation could increase a person's chance of developing abnormal blood clots, usually in the veins.  Service treatment records did not discuss Factor V Leiden deficiency.  In fact, the first indication that the Veteran had Factor V Leiden deficiency is in the April 2011 private treatment records, nearly forty years after his discharge from active service.  As such, the VA opinion is of far greater probative value than that of the Veteran.

The evidence is against a link between Factor V Leiden deficiency and service, because of the absence of pertinent symptoms or treatment in service and the long period of time that elapsed after service before pertinent symptoms and findings were reported.

In sum, the most probative evidence is against a link between the current blood disorder, including blood clots and a pulmonary embolism, and military service, including service-connected right lower extremity amputation disability.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a blood disorder, including blood clots and a pulmonary embolism, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


